Citation Nr: 0838041	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for Crohn's disease, 
including as secondary to service-connected hepatitis C.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1970 to August 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
before the Board in May 2007 when it was remanded for further 
development.  In March 2008, the Board referred the case to 
the Veterans Health Administration (VHA) for an advisory 
medical opinion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The veteran's Crohn's disease is not shown to have been 
caused or aggravated by his service-connected hepatitis C.


CONCLUSION OF LAW

Service connection for Crohn's disease is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  April and June 2005 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  He has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in October 2007 and the 
Board obtained a medical advisory opinion from a VHA 
specialist in March 2008.  The Board notes that its May 2007 
remand had requested that the VA examiner provide an opinion 
regarding whether service-connected hepatitis C had caused or 
aggravated Crohn's disease; however, the October 2007 VA 
examiner did not give an opinion regarding whether hepatitis 
C had aggravated Crohn's disease.  Because of this non-
compliance with the remand instructions, the Board requested 
a medical advisory opinion from a VHA gastroenterologist to 
specifically respond to the questions posed in the May 2007 
remand.  The May 2008 letter from a gastroenterologist 
provided an opinion and rationale regarding whether hepatitis 
C had caused or aggravated Crohn's disease.  Hence, the 
record now reflects substantial compliance with the May 2007 
remand instructions and with the March 2008 engagement 
letter.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see 
D'Aries v. Peake, 22 Vet. App. 97 (2008) (requiring 
substantial compliance, rather than strict compliance, with 
the terms of a Board engagement letter requesting a medical 
opinion).  The veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was 
revised to implement the Allen decision.  The revised 
38 C.F.R. § 3.310 institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In essence, it 
provides that in an aggravation secondary service connection 
scenario, there must be medical evidence establishing a 
baseline level of severity of disability prior to when 
aggravation occurred, as well as medical evidence showing the 
level of increased disability after the aggravation occurred.  
As the veteran's claim was pending prior to the effective 
date of the revised § 3.310, the Board will consider the 
version in effect prior to October 10, 2006, as it is more 
favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Crohn's disease was not manifested in service or for many years 
thereafter, and it is not alleged that Crohn's disease was 
incurred in or aggravated while the veteran was on active duty.  
The theory of entitlement proposed in this claim is one of 
secondary service connection, i.e., that Crohn's disease is 
related to the veteran's service-connected hepatitis C.  See 
Harder v. Brown, 5 Vet. App. 183 (1993) (finding that a secondary 
service connection claim is separate and distinct from a direct 
service connection claim).

The evidence of record establishes that the veteran has a current 
diagnosis of Crohn's disease.  Additionally, an October 2003 
rating decision established service connection for hepatitis C.  
Hence, what remains to be established for the veteran to 
substantiate his secondary service connection claim is that his 
Crohn's disease was caused or aggravated by his service-connected 
hepatitis C.

The record includes both medical evidence that tends to 
support the veteran's claim and medical evidence that is 
against his claim.  When evaluating these opinions, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evidence supporting the veteran's claim includes an August 2003 
private treatment record that provides an impression of Crohn's 
disease of the terminal ileum secondary to hepatitis C.

A September 2005 letter from the veteran's private physician, Dr. 
P. N., states that the veteran has a history of hepatitis C and 
that he subsequently developed Crohn's ileitis, appendicitis, 
prostate cancer, depression, and chronic fatigue.  He opined that 
hepatitis C had weakened the veteran's immune system and would 
increase his susceptibility toward liver disease and various 
immune-related conditions.  

A November 2006 letter from Dr. P. N. again notes that the 
veteran's history of hepatitis C, Crohn's ileitis, appendicitis, 
prostate cancer, depression, and chronic fatigue syndrome.  He 
provided the following opinion regarding the relationship of 
these diagnoses and hepatitis C: "There is a compelling temporal 
association of his diagnoses to his contracting hepatitis, as 
[the veteran] has developed all of his medical disorders after 
contracting hepatitis C.  Although there is no medical means to 
prove that hepatitis C has directly contributed to these 
disorders, the medical literature cannot disprove it either; this 
remains mostly unstudied."  

Letters and emails from Congressman Ken Calvert's staff to VA RO 
staff indicate that an examination had found that the veteran's 
hepatitis C was "tied to" Crohn's disease.  A June 2007 letter 
from the congressman states that VA RO staff did not refute or 
correct his staff's statements regarding such a "tie".  This 
letter also indicates that a verbal response from an RO employee 
had stated the relationship existed and had been found on exam.

Evidence against the veteran's claim includes an October 2007 VA 
examiner's report that provided the following opinion:  "Patient 
has Crohn's disease with inability to work.  The literature was 
reviewed and discussion with the Chief of Gastroenterology.  No 
association of this disease with [hepatitis C] could be made.  
Crohn's disease is not caused by or a result of [hepatitis C]."  
The rationale provided was that on-line "up to date" medical 
literature was reviewed.

In May 2008, a VHA gastroenterologist reviewed the veteran's 
claims file, including the opinions already of record.  He also 
reviewed books on inflammatory bowel disease and hepatology as 
well as published literature on the subjects.  He completed 
MEDLINE research for hepatitis C and Crohn's disease and 
discussed the veteran's case with specialists in 
rheumatology/immunology and hepatology.  

The gastroenterologist concluded that it was highly unlikely that 
Crohn's disease was caused by service-connected hepatitis C.  In 
explaining his rationale for this opinion, the specialist noted 
that hepatitis C and Crohn's disease had undergone considerable 
study.  These studies revealed that hepatitis is generally 
asymptomatic, slowly progressive, and has a high risk of 
chronicity.  Extrahepatic diseases that are known to be 
associated with hepatitis C are cryoglobulinemia, 
leukocytoclastic vasculitis, membranoproliferative 
glomerulonephritis, B-cell lymphoma, plasmacytoma, maltoma, 
thyroiditis, Sjogren's syndrome, ITP, lichen planus, and 
porphyria cutanea tarda.  Crohn's disease had not been identified 
as an extraintestinal manifestation of hepatitis C and he could 
not find any evidence of a causal association.  He found 
extensive research regarding the cause of Crohn's disease and 
noted that this literature did not suspect hepatitis C as a 
causative agent and he thought it unlikely that hepatitis C would 
have been overlooked as such.  The experts he spoke to were 
unaware of any causal association between hepatitis C and Crohn's 
disease.  He found individual case reports involving the onset of 
Crohn's disease and ulcerative colitis during interferon therapy 
for hepatitis C and noted that it was the "immunostimulatory 
effects of the interferon and not the hepatitis C that is felt to 
be responsible for possibly unmasking the bowel disease."  He 
also noted that there could be a higher prevalence of hepatitis C 
in Crohn's disease patients than in the general population 
because of the increased risk of acquiring hepatitis C infection 
during surgery and interventions in patients with Crohn's 
disease.  He expressed his disagreement with Dr. P. N. regarding 
the lack of medical literature on the subjects, because he 
reviewed "the rather extensive study in this area."

The specialist also opined that it was highly unlikely that 
service-connected hepatitis C aggravated the veteran's Crohn's 
disease.  In describing the rationale for this opinion, he noted 
that there was no evidence the veteran had Crohn's disease at the 
time of onset of hepatitis C during his military service and that 
Crohn's disease was diagnosed in 2003.  Several known aggravating 
factors for Crohn's disease are smoking and nonsteroidal anti-
inflammatory drugs, but hepatitis C had not been noted as an 
aggravating factor.  He did locate one case report of a patient 
with Crohn's disease that was successfully treated for hepatitis 
C.  He noted there was nothing unusual about the veteran's course 
of Crohn's disease.  There were reports in the literature of 
patients with Crohn's disease experiencing a flare of the disease 
during interferon treatment for hepatitis C; however, the veteran 
had not been treated for his mild hepatitis C.  Other cases 
revealed no adverse impact of hepatitis C treatment on the course 
of Crohn's disease and it was noted that hepatitis C treatment in 
Crohn's disease patients was felt to be safe with careful 
monitoring.  He concluded his rationale by stating that there was 
no evidence suggesting hepatitis C itself may aggravate Crohn's 
disease.

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  Here, in weighing the 
respective medical opinions, the May 2008 VHA 
gastroenterologist's opinion reflects a full review of all 
medical evidence of record, including Dr. P. N.'s opinions, 
is supported by detailed findings and rationale, involves 
extensive review and discussion of pertinent medical 
literature and consultation with medical specialists in 
relevant fields, and is couched in more specific terms.  
Additionally, the opinion considers potentially positive 
evidence that some case reports showed interferon treatment 
for hepatitis C had unmasked Crohn's disease; however, it 
specifically notes that the veteran had not received such 
treatment, and that these reports concluded that it was the 
actual treatment and not the hepatitis C that was related to 
the Crohn's disease.  Hence, the gastroenterologist found 
that it was highly unlikely that the hepatitis C itself 
caused or aggravated Crohn's disease.  Accordingly, the Board 
finds that the August 2003, September 2005 and November 2006 
opinions are of less probative value than the opinion by the 
May 2008 VHA gastroenterologist.  

Specifically, the August 2003 private treatment record merely 
notes an impression of Crohn's disease as secondary to 
hepatitis C.  There is no rationale provided with this 
conclusion.  The Court of Appeals for Veterans Claims (Court) 
has held that "a mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion."  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Here, the 
physician did not support his conclusion with an analysis the 
Board could weigh against any contrary opinion.  This 
impression does not provide sufficient detail and rationale 
to allow the Board to make a fully informed decision 
regarding the issue of whether the veteran's Crohn's disease 
was caused or aggravated by his service-connected hepatitis 
C.  See Stefl, 21 Vet. App. at 123.

The September 2005 and November 2006 opinions from Dr. P. N. 
are stated in general terms and lack significant probative 
value.  They do not discuss just a relationship between 
Crohn's disease and hepatitis C, but rather talk about 
Crohn's disease as one of various diagnoses and general 
immune-related conditions that hepatitis C could [emphasis 
added] have been affecting.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive cannot be used to 
support a claim).  Additionally, the May 2008 VHA opinion 
disagrees with Dr. P. N.'s conclusion that there is no 
medical literature on the subject by specifically citing to 
and discussing various studies he had reviewed that did not 
show that it was at least as likely as not that Crohn's 
disease was caused or aggravated by hepatitis C.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion."  Bloom v. West, 12 
Vet App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Here, Dr. P. N.'s opinion is 
specifically refuted by a later opinion that reviewed 
extensive medical literature and is supported by detailed 
rationale.

The Board also notes the evidence from Congressman Ken 
Calvert regarding a "tie" between hepatitis C and Crohn's 
disease.  While this correspondence states that a VA employee 
had said an exam revealed such an association, the VA 
evidence of record does not indicate such an association.  If 
a VA employee made these statements, it appears they were 
either made without a review of the record or the statement 
was misconstrued - there is favorable private medical 
evidence, as discussed above, regarding the veteran's claim.  
Hence, this evidence lacks significant probative value as the 
medical evidence of record does not support the alleged 
statement.

The veteran has also submitted numerous statements, including 
his September 2005 notice of disagreement and a May 2006 
statement indicating his belief that deterioration of the 
liver caused by hepatitis C is related to his Crohn's 
disease.  In support of his contention, he submitted 
HARRISON'S PRINCIPLES OF INTERNAL MEDICINE, which states that 
Crohn's disease may involve the liver.  While the veteran's 
statements discuss medical principles involved with hepatitis 
C and Crohn's disease, the veteran is a layperson and lacks 
the training to opine and provide competent medical evidence 
regarding such medical principles and etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The textual 
evidence submitted does not specifically provide any 
relationship between Crohn's disease and hepatitis C; hence, 
it does not have substantial probative weight as to the 
question of whether hepatitis C caused or aggravated Crohn's 
disease.

The October 2007 VA examiner's opinion finds no causal 
relationship between hepatitis C and Crohn's disease as based 
on medical literature review.  However, it does not discuss 
the issue of aggravation; hence, it lacks significant 
probative value in resolving the issues in this case.

In summary, the Board finds that the May 2008 VHA 
gastroenterologist's letter provides the most probative 
opinion of record for the reasons stated above.  Hence, the 
preponderance of the evidence is against a finding that the 
veteran's Crohn's disease was caused or aggravated by his 
service-connected hepatitis C and the claim must be denied.  



ORDER

Service connection for Crohn's disease is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


